DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 45, 46, and 50-67 are pending.
Claims 45, 46, and 50-67 are rejected.
Priority
Claims 45, 46, and 50-67 are given the benefit of Provisional Application No. PCT/US2018/024838, filed 28 March 2018, and 62/478,531, filed 29 March 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2019, 18 February 2020, 29 September 2020, 10 December 2020, 12 December 2020, 30 December 2020, 27 February 2021, 28 February 2021, 24 March 2021, 06 May 2021, 24 June 2021, 24 September 2021, 17 November 2021, 18 January 2022, and 24 January 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 27 September 2019. These drawings are accepted.
Claim Interpretation
The term “omics” in claims 45, 46, 51, 52, 53, 54, 55, 61, 62, and 63 is interpreted to mean various disciplines in biology comprising genomics, proteomics and transcriptomics for purposes of examination.
Claim Objections
Claim 52 is objected to for recitation of the term “identifying metadata in the one of the omics data set” because it is not clear which “one” omics data set is to be designated for the identification of metadata. It is suggested that this term be corrected grammatically to read “in one of the omics data sets.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46, 51-55, and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45, 46, 51, 52, 53, 54, 55, 61, 62, and 63 are indefinite for recitation of the term “omics” because it is not clear if the term means that the present invention applies to all “omics” fields, e.g., culturomics, tomomics, cellomics, ethomics, videomics, etc., or to a narrower subset of particular “omics” disciplines.
Claim 45 is further indefinite for recitation of the term “identifying at least some of the plurality of values of one of the omics data set in another omics data set” because it is not clear how many allele frequency values are required relative to selected locations in another omics data set.
Claim 45 is further indefinite for recitation of the term “in another omics data set” because it is not clear if “another” omics data set comprises one or many data sets from one or many individuals.
Claims 50, 56-60, 64-67 are rejected for the same reason as claims 45, 46, 51-55, and 61-63 because they depend from claims 45, 53, and 61 and fail to remedy the indefiniteness of claims 45, 53, and 61.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45, 46, 50-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 45 recites selecting datasets,, considering values corresponding to allele frequencies for a plurality of SNPs, selecting SNP locations of an omics data set, considering the metadata of an omics data set, and identifying values of one omics data set that are present in another omics data set. Independent claim 53 recites confirming that two distinct omics data sets are from the same patient, considering values corresponding to allele frequencies for a plurality of SNPs, selecting SNP locations of an omics data set, considering the metadata of an omics data set, comparing values for the first and second signature-hashes to determine a degree of similarity, and determining that the two distinct data sets are from the same patient when the first and second signature hashes have a high degree of similarity. Independent claim 61 recites matching an omics sample from a patient to an omics sample in a database, generating a signature hash for the omics sample, considering values corresponding to allele frequencies for a plurality of SNPs, selecting SNP locations of an omics data set, considering the metadata of an omics data set, comparing values for both signature-hashes to determine a degree of similarity, and confirming that the two omics samples match when the two signature hashes have a high degree of similarity. Independent claims 45, 53, and 61 recite the mental process grouping of abstract ideas noted above.
Dependent claim 46 further recites mental processes of considering whether at least two data sets are from the same patient, and of considering whether at least two distinct points in time are represented. Dependent claim 51 further recites a mental process and a mathematical concept of identifying values by subtraction of corresponding values between at least two omics data sets. Dependent claim 52 further recites a mental process of identifying metadata in an omics data set, and dependent claim 60 further recites a mental process of considering scale information for the metadata values. Dependent claims 54 and 62 further recite a mental process and a mathematical concept of confirming two distinct omics data sets are from the same patient when there is at least 90% similarity. Dependent claims 55 and 63 further recite a mental process of considering data in file formats that are either SAM, BAM, or GAR, and/or raw sequence reads. Dependent claims 50, 56 and 64 further recite considering selected locations based on at least one of SNP frequency, gender, ethnicity, and mutation type. Dependent claims 57 and 65 further recite a mental process of expressing values on a non-linear scale. Dependent claims 58 and 66 further recite a mental process of expressing values as hexadecimal values. Dependent claims 59 and 67 further recite a mental process of organizing the plurality of SNPs in a single string.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The judicial exceptions noted above are not integrated into a practical application because the additional element of inputting data in claims 45, 53, and 61 is a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 45, 53, and 61, do not recite additional elements which would integrate a judicial exception into a practical application.

Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of inputting data in claims 45, 53, and 61 are conventional processes. 
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 46, and 50-67 are rejected under 35 U.S.C. 103 as being unpatentable over Turchin et al. (Bioinformatics. 2012. Vol. 28(6), pp. 886-888) in view of Schattner (PLoS Computational Biology. 2007. Vol. 3(1), pp. 0003-0008), Kolker et al. (OMICS: A Journal of Integrative Biology. 2014. Vol. 18(1), pp. 10-14), Benz et al. (U.S. Patent No. 2015/0134662), Bahi et al. (Journal of Algorithms & Computational Technology. 2010. Vol. 4(2), pp. 167-181), and Sebastiao et al. (Concurrency and Computation: Practice and Experience. 2012. DOI. 10.1002/cpe.2970).
Independent claim 45 recites a method of identifying source contamination in an omics file, comprising: providing a plurality of omics data sets having respective signature-hashes; wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of an omics data set and further comprises metadata related to the selected locations; and identifying at least some of the plurality of values of one of the omics data set in another omics data set. Independent claim 53 recites a method of confirming that two distinct omics data sets are from the same patient, comprising: obtaining a first signature hash for the first omics data set, and obtaining a second signature hash for the second omics data set, wherein each of the first and second signature-hashes comprise a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of the second omics data sets and further comprise metadata related to the selected locations; comparing the plurality of values for the first and second signature-hashes to determine a degree of similarity; and confirming that the two distinct data sets are from the same patient when the first and second signature hashes have a high degree of similarity. Independent claim 61 recites a method of matching an omics sample from a patient to an omics sample in a databases, comprising: obtaining an omics sample from the patient, and generating a signature hash for the omics sample; obtaining an existing signature hash for an existing omics sample, wherein the existing omics sample is stored in a database; wherein both the signature-hashes comprise a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of the omics data sets from the patient and further comprise metadata related to the selected locations; comparing the plurality of values for both signature-hashes to determine a degree of similarity; confirming that the two omics samples match when the two signature hashes have a high degree of similarity.
Dependent claim 46 further recites at least two of the plurality of omics data sets are from the same patient and are representative of at least two distinct points in time. Dependent claim 50 further recites the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type. Dependent claim 51 further recites the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets. Dependent claim 52 further recites a step of identifying metadata in the one of the omics data set. Dependent claim 54 further recites the two distinct omics data dets are confirmed to be from the same patient when there is at least 90% similarity. Dependent claim 55 further recites the omics data set has a format selected from the group of a SAM format, BAM format, and GAR format, and/or wherein the omics data set comprises raw sequence reads. Dependent claim 56 further recites the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type. Dependent claim 57 further recites the values are expressed on a non-linear scale. Dependent claim 58 further recites the values are expressed as hexadecimal values. Dependent claim 59 further recites the values for the plurality of SNPs are in a single string. Dependent claim 60 further recites the metadata comprise scale information for the values. Dependent claim 62 further recites the two distinct omics data dets are confirmed to be from the same patient when there is at least 90% similarity. Dependent claim 63 further recites the omics data set has a format selected from the group of a SAM format, BAM format, and GAR format, and/or wherein the omics data set comprises raw sequence reads. Dependent claim 64 further recites the selected locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type.
Turchin et al. teaches a method of identifying source contamination in an omics file (page 887, column 2, para. 2), comprising: providing a plurality of omics data sets having respective signature-hashes (page 886, column 2, para. 2); wherein each of the signature-hashes comprises a plurality of values corresponding to allele frequencies for a plurality of SNPs in selected locations of an omics data set and further comprises metadata related to the selected locations (page 886, column 2, para. 2); identifying at least some of the plurality of values of one of the omics data set in another omics data set (page 888, column 1, Summary); at least two of the plurality of omics data sets are from the same patient and are representative of at least two distinct points in time (page 887, column 2, Results: para. 2); locations are selected for at least one of SNP frequency, gender, ethnicity, and mutation type (page 887, column 1, para. 3); confirming that two distinct omics data sets are from the same patient (page 887, column 2, Results: para. 1); obtaining a first signature hash for the first omics data set, and obtaining a second signature hash for the second omics data set (page 887, column 2, Results: para. 1); confirming that two distinct omics data sets are from the same patient (page 888, column 1, Summary); comparing the plurality of values for the first and second signature-hashes to determine a degree of similarity (page 888, column 1, para. 1; Table 1); and confirming that the two distinct data sets are from the same patient when the first and second signature hashes have a high degree of similarity (page 888, column 1, para. 1; Table 1); two distinct omics data dets are confirmed to be from the same patient when there is at least 90% similarity (page 888, column 1, para. 1; Table 1); matching an omics sample from a patient to an omics sample in a database (Abstract).
Turchin et al. does not teach the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets; a step of identifying metadata in the one of the omics data set; the omics data set has a format selected from the group of a SAM format, BAM format, and GAR format, and/or wherein the omics data set comprises raw sequence reads; the values are expressed on a non-linear scale; the values are expressed as hexadecimal values; the values for the plurality of SNPs are in a single string; or the metadata comprise scale information for the value.
Schattner teaches the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets (page 0007, column 1, para. 4).
Kolker et al. teaches a step of identifying metadata in the one of the omics data set (Abstract); and that metadata comprise scale information for the values (Table 1).
Benz et al. teaches the omics data set has a format selected from the group of a SAM format, BAM format, and GAR format, and/or wherein the omics data set comprises raw sequence reads (para. 0034).
Bahi et al. teaches the values are expressed on a non-linear scale (page 178, Section 6.2.3, para. 2); and the values are expressed as hexadecimal values (page 178, Section 6.2.3, para. 2).
Sebastiao et al. teaches the values for the plurality of SNPs are in a single string (page 10, Section 4.3, para. 4).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Turchin et al. to incorporate the teachings of Schattner in view of Kolker et al., Tolhuis, Bahi et al., and Sebastiao et al. One would have been motivated to incorporate the method taught by Schattner because the reference exemplifies the technique of analyzing genomic data by subtraction from corresponding values in a dataset to differentiate between genomic features (page 0006, column 1, para. 2). This would have accomplished the predictable result of identifying differences between unique genomic features based on sequence data (page 0006, column 2, para. 1).
One would have been motivated to incorporate the method taught by Kolker et al. because the reference exemplifies the use of metadata in omics studies (Abstract). This would have accomplished the predictable result of providing a checklist for ensuring that metadata provides useful information for the generation of useful and reproducible research (Table 1).
One would have been motivated to incorporate the method of Benz et al. because the reference exemplifies the use of data file formats that are suitable for DNA sequencing and omics datasets (para. 0034). This would have accomplished the predictable result of ensuring the use of data file formats suitable for the volume and complexity of Next Generation Sequencing analysis (para. 0034).
One would have been motivated to incorporate the method of Bahi et al. because the reference exemplifies the method of translating data into hexadecimal numbers to obtain a hash value (page 178, Section 6.2.3). This would have accomplished the predictable result of converting DNA sequence data such as SNPs into a compressed string of hash values.
One would have been motivated to incorporate the method of Sebastiao et al. because the reference exemplifies the use of single string hashes for performing calculations (page 10, Section 4.3, para. 4). This would have accomplished the predictable result of improving the overall performance of the computation (page 10, Section 4.3, para. 4).
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571)272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672